
	

113 HR 3583 PCS: Malala Yousafzai Scholarship Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 603113th CONGRESS2d Session
		H. R. 3583
		IN THE SENATE OF THE UNITED STATES
		November 20, 2014Received; read twice and placed on the calendarAN ACT
		To expand the number of scholarships available to Pakistani women under the Merit and Needs-Based
			 Scholarship Program.
	
	
		1.Short titleThis Act may be cited as the Malala Yousafzai Scholarship Act.
		2.Findings
			(a)FindingsCongress makes the following findings:
				(1)On October 9, 2012, Malala Yousafzai was shot in the head by Pakistani Taliban on her way home from
			 school.
				(2)In late 2008, Malala began writing a blog for BBC Urdu under a pseudonym pressing the case for
			 access to education for women and girls despite objections from the
			 Pakistani Taliban.
				(3)Malala’s advocacy for the education of women and girls made her a target of the Taliban.
				(4)The Taliban called Malala’s efforts to highlight the need for education for women and girls an obscenity.
				(5)On July 12, 2013, Malala celebrated her 16th birthday by delivering a speech before the United
			 Nations General Assembly in which she said, So let us wage a glorious struggle against illiteracy, poverty, and terrorism. Let us pick up our
			 books and our pens. They are the most powerful weapons. One child, one
			 teacher, one book, and one pen can change the world. Education is the only
			 solution..
				(6)According to the United Nation’s 2012 Education for All Global Monitoring Report, Pakistan has the second largest number of children out of school [in the world] and nearly half of rural females have never been to school..
				(7)According to the World Bank, The benefits of women’s education go beyond higher productivity for 50 percent of the population.
			 More educated women also tend to be healthier, participate more in the
			 formal labor market, earn more income, have fewer children, and provide
			 better health care and education to their children, all of which
			 eventually improve the well-being of all individuals and lift households
			 out of poverty. These benefits also transmit across generations, as well
			 as to their communities at large..
				(8)According to United Nation’s 2012 Education For All Global Monitoring Report, education can make a big difference to women’s earnings. In Pakistan, women with a high level of
			 literacy earned 95 percent more than women with no literacy skills..
				(9)In January 2010, Secretary of State Hillary Rodham Clinton stated, We will open the doors of education to all citizens, but especially to girls and women * * * We are
			 doing all of these things because we have seen that when women and girls
			 have the tools to stay healthy and the opportunity to contribute to their
			 families well-being, they flourish and so do the people around them.
				(10)The United States provides critical foreign assistance to Pakistan’s education sector to improve
			 access to and the quality of basic and higher education.
				(11)The Merit and Needs-Based Scholarship Program administered by the United States Agency for
			 International Development (USAID) awards scholarships to academically
			 talented, financially needy Pakistani students from all regions, including
			 remote areas of the country, to pursue bachelor’s or master’s degrees at
			 participating Pakistani universities.
				(12)Fifty percent of the 974 Merit and Needs-Based Scholarships awarded during fiscal year 2013 were
			 awarded to Pakistani women. Historically, only 25 percent of such
			 scholarships have been awarded to women. Starting in the fall of 2013,
			 USAID has committed to provide 50 percent of all scholarships to women.
				(13)The United Nations declared July 12, 2013, as Malala Day—a global day of support for and recognition of Malala’s bravery and courage in promoting women’s
			 education.
				(14)On October 10, 2014, Malala Yousafzai became the co-recipient of the Nobel Peace Prize for her struggle against the suppression of children and young people and for the right of all children to
			 education.
				(15)On December 10, 2012, the United Nations and the Government of Pakistan launched the Malala Fund for Girls’ Education to improve girls’ access to education worldwide, with Pakistan donating the first $10,000,000 to
			 the Fund.
				(16)More than 1,000,000 people around the world have signed the United Nations Special Envoy for Global
			 Education petition calling on the Government of Pakistan to enroll every
			 boy and girl in primary school.
				(17)Pakistani civil society organizations collected almost 2,000,000 signatures from Pakistanis on a
			 petition dedicated to Malala’s cause of education for all.
				(18)Engagement with Pakistani diaspora communities in the United States, who have unique perspectives,
			 access, and opportunities to contribute to stability and economic growth
			 in Pakistan, will be a critical element of a successful United States
			 program to promote greater access to education for women and girls.
				3.Sense of Congress
			(a)In generalIt is the sense of Congress that—
				(1)every individual should have the opportunity to pursue an education;
				(2)every individual, regardless of gender, should have the opportunity to pursue an education without
			 fear of discrimination;
				(3)educational exchanges promote institutional linkages between the United States and Pakistan; and
				(4)recipients of scholarships referred to in section 4 should commit to improving their local
			 communities.
				(b)Continued Support for Educational Initiatives in PakistanCongress encourages the Department of State and the United States Agency for International
			 Development to continue their support for initiatives led by the
			 Government of Pakistan and Pakistani civil society that promote education
			 in Pakistan, especially education for women.
			4.Merit and needs-based scholarship program
			(a)In generalThe Administrator of the United States Agency for International Development (referred to in this
			 Act as the USAID Administrator) shall award at least 50 percent of the number of scholarships under the Merit and Needs-Based
			 Scholarship Program (referred to in this Act as the Program) to women for each of the calendar years 2014 through 2016.
			(b)Limitations
				(1)CriteriaThe scholarships available under subsection (a) may only be awarded in accordance with other
			 scholarship eligibility criteria already established by USAID.
				(2)Academic disciplinesScholarships authorized under subsection (a) shall be awarded for a range of disciplines to improve
			 the employability of graduates and to meet the needs of the scholarship
			 recipients.
				(3)Other scholarshipsThe USAID Administrator shall make every effort to award 50 percent of the scholarships available
			 under the Program to Pakistani women.
				(c)Leveraging investmentThe USAID Administrator shall, to the greatest extent practicable, consult with and leverage
			 investments by the Pakistani private sector and Pakistani diaspora
			 communities in the United States as part of USAID’s greater effort to
			 improve the quality of, expand access to, and ensure sustainability of
			 education programs in Pakistan.
			5.Annual congressional briefing
			(a)In generalThe USAID Administrator shall designate appropriate USAID officials to brief the appropriate
			 congressional committees, not later than 1 year after the date of
			 enactment of this Act, and annually thereafter for the next 3 years, on
			 the implementation of section 4.
			(b)ContentsThe briefing described in subsection (a) shall include, among other relevant information, for the
			 most recently concluded fiscal year—
				(1)the total number of scholarships that were awarded through the Program, including a breakdown by
			 gender;
				(2)the disciplines of study chosen by the scholarship recipients;
				(3)the percentage of the scholarships that were awarded to students seeking a bachelor’s degree or a
			 master’s degree, respectively;
				(4)the percentage of scholarship recipients who voluntarily dropped out of school or were
			 involuntarily pushed out of the program for failure to meet program
			 requirements; and
				(5)the percentage of scholarship recipients who dropped out of school due to retaliation for seeking
			 an education, to the extent that such information is available.
				
	Passed the House of Representatives November 19, 2014.Karen L. Haas,Clerk
	November 20, 2014Received; read twice and placed on the calendar
